United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2145
                                  ___________

Poniman Poniman,                      *
                                      *
             Petitioner,              *
                                      * Petition for Review of a
       v.                             * Final Decision of the
                                      * Board of Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      *
                                      *
             Respondent.              *
                                 ___________

                            Submitted: December 11, 2006
                               Filed: April 2, 2007
                                ___________

Before WOLLMAN, BEAM, and RILEY, Circuit Judges.
                          ___________

RILEY, Circuit Judge.

       Poniman Poniman (Poniman), a Christian native and citizen of Indonesia,
petitions this court for review of the decision of the Board of Immigration Appeals
(BIA) denying Poniman’s motion to reopen his removal proceedings on the basis of
new, previously unavailable evidence regarding changed conditions in Indonesia.
Finding no abuse of discretion, we deny the petition for review.
I.     BACKGROUND
       Poniman was born in 1972 near the village of Mahalaan, Indonesia, within the
Mamasa district on the southern portion of the island of Sulawesi. Poniman grew up
on his family’s farm in that same region of Sulawesi among other Christians. Because
Poniman did not feel safe anymore as a Christian in Indonesia, he left the country and
on March 15, 1996, entered the United States as a non-immigrant visitor.
       Poniman remained in the United States beyond the authorized period of stay,
and on April 11, 2003, he was charged with being an alien subject to removal for
remaining in the United States for a time longer than permitted. Poniman conceded
he was deportable and requested asylum, withholding of removal, and protection
under the Convention Against Torture (CAT). After a hearing on the merits of
Poniman’s application for relief, the Immigration Judge (IJ) determined Poniman was
ineligible to apply for asylum because Poniman neither timely filed his asylum
application nor demonstrated excuse for his delay. The IJ also denied withholding of
removal and relief under the CAT, but granted Poniman the privilege of voluntary
departure. Poniman appealed the IJ’s decision. On November 16, 2005, the BIA
adopted and affirmed the IJ’s decision, and dismissed the appeal.1

       In January 2006, Poniman timely filed a motion with the BIA to reopen his
removal proceedings, asserting he had new evidence of changed conditions in portions
of Sulawesi Island in Indonesia, more specifically in his home district of Mamasa,
resulting from an outbreak of violence and widespread attacks against Christians
living there. Poniman alleged, “Radical Muslims in Polewali Mamasa Regency, part
of the newly inaugurated West Sulawesi province in Indonesia, have threatened [his]
family members, destroyed houses, churches and other property, and displaced his
family since his asylum hearing.” Such attacks, Poniman argued, were perpetrated by
militant anti-Christian groups, which the Indonesian government either was


      1
       Poniman did not petition this court for direct review of the BIA’s removal
decision.

                                         -2-
“unwilling or unable to control.” According to Poniman, his “home in the remote
Mamasa district of West Sulawesi has become part of the deadly religious conflict,”
and his family cannot return to their home due to the presence of outside fighters who
continue to operate in the region. Poniman alleged the Mamasa region and nearby
areas are unsafe and are surrounded by Islamic troops. Poniman also indicated
Islamic militants threatened to kill his brother, if his brother and family did not leave
Mamasa.

        In support of his motion, Poniman submitted, among other things, an affidavit
from his brother Arnol Karel (Karel), who stated that in October 2004, during the time
of Poniman’s removal hearing, Poniman’s family members were forced to flee their
village of Mahalaan in the Mamasa district following an outbreak of violence arising
from a dispute over the formation of a new local authority district. Karel’s affidavit
declared, “The religious conflict in nearby Poso has made it impossible for our
remaining family members in Indonesia to return to the farm.” Additionally, in a
letter dated December 20, 2005, several of Poniman’s siblings in Indonesia indicated
their areas were not safe as a result of violence perpetrated by Islamic troops, and
stated Christians living in certain areas, including Mamasa, were facing eradication.
The letter discussed the existence of “deep religious conflict” since the 2002
subdivision of Polewali Mamasa County into Muslim Polewali County and Christian
Mamasa County. The letter further stated Poniman’s siblings cannot flee to other
places because of their accents and cultural ways, and do not know when they will be
able to return to their home. Poniman also accompanied his motion to reopen with
several articles detailing the outbreak of violence against Christian Indonesians and
the tension between Christians and Muslims in Indonesia.

     The BIA denied Poniman’s motion to reopen, finding the new evidence
Poniman submitted failed to demonstrate a prima facie case for withholding of




                                          -3-
removal and protection under the CAT.2 The BIA concluded Poniman’s new evidence
did not indicate Poniman “would be unable to relocate within [another region of]
Indonesia to avoid future threats to his life or freedom, or that it is more likely than
not that [Poniman] would be tortured by or with the acquiescence of” the Indonesian
government.

      Poniman petitioned for review of the BIA’s denial of his motion to reopen, and
contends the BIA abused its discretion by dismissing Poniman’s new evidence
regarding the religious conflict and outbreak of violence targeting Poniman’s family
and other Christians in Mamasa, and by failing to apply the factors set forth in 8
C.F.R. § 1208.16(b)(3) in evaluating the reasonableness of internal relocation.

II.    DISCUSSION
       We review for abuse of discretion the denial of a motion to reopen immigration
proceedings. Gebremaria v. Ashcroft, 378 F.3d 734, 738 (8th Cir. 2004). “An abuse
of discretion occurs if a decision is without rational explanation, departs from
established policies, invidiously discriminates against a particular race or group, or
where the agency fails to consider all factors presented by the alien or distorts
important aspects of the claims.” Feleke v. INS, 118 F.3d 594, 598 (8th Cir. 1997).

       “A motion to reopen proceedings shall not be granted unless it appears to the
[BIA] that evidence sought to be offered is material and was not available and could
not have been discovered or presented at the former hearing.” 8 C.F.R.
§ 1003.2(c)(1). Given the strong public interest in bringing litigation to a close,
motions to reopen generally are disfavored “because ‘[g]ranting such motions too
freely will permit endless delay of deportation by aliens creative and fertile enough

      2
        The BIA also held that the evidence accompanying Poniman’s motion to
reopen did not address the IJ’s determination that Poniman’s asylum application was
untimely under 8 U.S.C. § 1158(a)(2)(B). Poniman does not challenge this conclusion
in his opening brief.

                                          -4-
to continuously produce new and material facts sufficient to establish a prima facie
case.’” Gebremaria, 378 F.3d at 737 (alteration in original) (quoting INS v. Abudu,
485 U.S. 94, 108 (1988)). The Supreme Court has noted at least three independent
grounds on which the BIA may deny a motion to reopen: (1) failure by the movant to
establish a prima facie case for the underlying substantive relief sought; (2) failure by
the movant to introduce previously unavailable, material evidence; or
(3) a determination the movant would not be entitled to the discretionary relief sought.
Abudu, 485 U.S. at 104-05.

       To be eligible for withholding of removal, the applicant must demonstrate it is
more likely than not his life or freedom would be threatened in the proposed country
of removal “on account of race, religion, nationality, membership in a particular social
group, or political opinion.” 8 C.F.R. § 1208.16(b)(2); see, e.g., INS v. Stevic, 467
U.S. 407, 429-30 (1984); Surya v. Gonzales, 454 F.3d 874, 878 (8th Cir. 2006).
Additionally, to be eligible for withholding of removal under the CAT, the applicant
must show it is more likely than not he would be tortured in the country of removal.
8 C.F.R. § 1208.16(c)(2). For withholding of removal and the CAT, the applicant
cannot meet his burden if the applicant could avoid a future threat to his life or
freedom by relocating to another part of the country and it would be reasonable to
expect the applicant to do so. Id. § 1208.16(b)(2), (c)(3)(ii). In determining whether
it would be reasonable to expect the applicant to relocate, “adjudicators should
consider, among other things, whether the applicant would face other serious harm in
the place of suggested relocation; any ongoing civil strife within the country;
administrative, economic, or judicial infrastructure; geographical limitations; and
social and cultural constraints, such as age, gender, health, and social and familial
ties.” Id. § 1208.16(b)(3).

       When the applicant has not established past persecution, the applicant bears the
burden of establishing relocation would be unreasonable. Id. § 1208.16(b)(3)(I); see,
e.g., Mohamed v. Ashcroft, 396 F.3d 999, 1006 (8th Cir. 2005). Because Poniman has

                                          -5-
not established he suffered past persecution, Poniman must show relocating within
Indonesia would be unreasonable.

       Although the BIA’s opinion denying Poniman’s motion to reopen does not
engage in a rote recitation of the factors set forth in § 1208.16(b)(3), the BIA
ultimately concluded Poniman failed to address the IJ’s finding Poniman could
relocate within Indonesia. Following our thorough review of the record, we agree
with the BIA’s conclusion. Poniman’s motion to reopen speaks only to changed
circumstances and increased violence against Christians by radical Muslim forces in
Poniman’s home region of Mamasa and the surrounding Sulawesi Island areas.
Poniman’s motion makes no mention of whether relocation elsewhere within
Indonesia would be unreasonable. For instance, our review of the record reveals no
evidence the North Sulawesi region (which is characterized as being “mainly
Christian” in at least one article submitted by Poniman in support of his motion) is
unsafe for Christians such as Poniman. Absent a showing that relocation to North
Sulawesi or other regions within Indonesia would be unreasonable, we are left to
speculate about the potential violence Poniman might endure, a standard insufficient
to satisfy Poniman’s burden under § 1208.16(b)(3)(i).3

      We recognize the record reflects a certain degree of unrest in Poniman’s home
region of Mamasa. But, in the absence of credible and substantial evidence
concerning the impossibility or unreasonableness of internal relocation, an issue on
which Poniman bore the burden to demonstrate a prima facie case, we conclude the
BIA did not abuse its discretion in denying Poniman’s motion to reopen.


      3
       We also note another article submitted by Poniman in support of his motion to
reopen characterized the conflict in Mamasa as being “administrative, rooted primarily
in the desire of local officials for personal gain,” and discounted the notion the
conflict was caused by religious, cultural, or ethnic differences. Such evidence
weakens Poniman’s ability to put forth a prima facie case demonstrating his eligibility
for withholding of removal under 8 C.F.R. § 1208.16.

                                         -6-
III.   CONCLUSION
       We deny Poniman’s petition for review.
                    ______________________________




                                 -7-